BLD-142                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 15-4050
                                       ___________

                          IN RE: DENNEVER LIVINGSTON,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                        (Related to M.D. Pa. No. 1-15-cv-00150)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 11, 2016
               Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                                 (Filed: February 19, 2016)
                                         _________

                                         OPINION*
                                         _________

PER CURIAM

       Pro se petitioner Dennever Livingston, a federal prisoner, filed a petition for a writ

of mandamus pursuant to 28 U.S.C. § 1651, seeking an order directing the United States

District Court for the Middle District of Pennsylvania to act on his pending petition for a

writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. Livingston’s petition had

originally been filed in the United States District Court for the Eastern District of


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
Virginia as a motion to vacate his sentence filed pursuant to 28 U.S.C. § 2255, after

which it was transferred to the Middle District of Pennsylvania in January 2015.

        On December 29, 2015, the District Court issued an order to show cause directing

the government to respond to the habeas petition. The District Court has since granted a

motion that Livingston filed seeking to amend his petition, and the government’s motion

for an extension of time to respond to the petition.

        In a letter dated January 21, 2016, Livingston requested that this Court dismiss his

petition for mandamus or otherwise dispose of the matter as law and justice require.

Because Livingston has now received the relief he sought, we will dismiss the petition as

moot.




                                              2